ICJ_036_AerialIndicent1955_USA_BGR_1959-10-23_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUGDMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF 23 OCTOBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L7INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 23 OCTOBRE 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United States of America v. Bulgaria),
Order of 23 October 1959: I.C.J. Reports 1959, p. 283.”

La présente ordonnance doit être citée comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(Etats-Unis d'Amérique c. Bulgarie),
Ordonnance du 23 octobre 1959: C.I. J. Recueil 1959, p. 283.»

 

Sales number 990
N° de vente :

 

 

 
1959
23 October
General List:
No. 36

283

INTERNATIONAL COURT OF JUSTICE

YEAR 1959

23 October 1959

CASE CONCERNING THE
AERIAL INCIDENT OF

27 JULY 1955
(UNITED STATES OF AMERICA v. BULGARIA)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
judges BASDEVANT, HacKworTH, WINIARSKI, BADAWI,
ARMAND-UGON, KOJEVNIKOV, MORENO QUINTANA,
CéRDOVA, WELLINGTON Koo, SPIROPOULOS, Sir Percy
SPENDER; Depuiy-Registrar GARNIER-COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order:

Having regard to the Order of 9 September 1959, fixing 9 No-
vember 1959 as the time-limit for the filing of the Observations
and Submissions of the Government of the United States of America
with regard to the Preliminary Objections raised by the Govern-
ment of the People’s Republic of Bulgaria;

4
284 AERIAL INCIDENT (U.S.A. v. BULGARIA) (ORDER 23 X 59)

Whereas, by a letter of 30 September 1959, the Agent of the
Government of the United States of America requested that this
time-limit be extended to 9 February 1960;

Whereas, by a letter of 6 October 1959, the letter of the Agent
of the Government of the United States of America was communi-
cated to the Agent of the Government of the People’s Republic of
Bulgaria, who was asked to make known the views of that Govern-
ment on the request of the Agent of the Government of the United
States of America;

Whereas, by a telegram of 15 October 1959, the Agent of the
Government of the People’s Republic of Bulgaria stated that his
Government had no objection to this request;

THE CourRT

decides to extend to 9 February 1960 the time-limit for the filing
of the Observations and Submissions of the Government of the
United States of America with regard to the Preliminary Objections
raised by the Government of the People’s Republic of Bulgaria.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-third day
of October, one thousand nine hundred and fifty-nine, in three
copies, one of which will be placed in the archives of the Court
and the others transmitted to the Government of the United
States of America and to the Government of the People’s Republic
of Bulgaria, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
